DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a heat exchanger, classified in F22B17/18.
II. Claims 15-20, drawn to a once through HRSG, classified in F28F9/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the first cross supports to extend horizontally between the upstream and downstream supports at an uppermost end of the respective supports.  The subcombination has separate utility such as use within a heat exchanger not used within an HRSG.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) the inventions have separate classifications.
(B) the inventions have a separate status in the art when they are classifiable together.
(C) the inventions require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Spencer Warnick on 6/9/2022 a provisional election was made with traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “a plurality of heat exchange tubes” it is unclear if these are the same heat exchange tubes mentioned in claim 1.
	Claim 6 recites “the plurality of tube positioners... have progressively longer lengths from an upstream-most tube positioner to a downstream-most tube positioner” this is only true for the tube positioners suspended from the first cross-support, the other tube positioners all have the same length.  See applicant’s figure 6, where in the top row the positioners get longer and in the middle row they are all the same length, this is because the tube positioners are between two second cross-supports each having the same angle, see claim 4, and therefore the distance between each portion of each section of the top and lower second cross-supports has the same length and the length cannot get progressively longer.  Therefore the claimed tube positioners supported by all of the plurality of second cross-supports except for a lowermost second cross-support cannot, in accordance with claims 1, 4 and the specification, get progressively longer.
	Claim 7 recites “respective second cross-support therebelow”, it would seem from claim 6 that there is no second cross-support beneath the lowermost tube positioners and the attack angle therefore cannot be found “therebelow”.  The tube positioners are suspended from above, so a lower second cross-support would not be needed under the bottom tube positioner furthermore since the tube positioners go all the way to the bottom of the heat exchanger casing (see at least claim 8 where the lowermost tube positioners get shorter in length, also see figure 5) there cannot be another second cross-support below that has the same attack angle since the cross-support at the very bottom of the casing would be completely horizontal and not angled.
	Claims 8-9 are rejected for their incorporation of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE3305989A1 (hereinafter ‘989, machine translation attached) in view of Kerr et al (US Patent No. 2,067,669).
Regarding claim 1:
	‘989 teaches a heat exchanger, comprising: a casing (walls 8 make up the casing) configured to direct a working fluid therethrough; and at least one heat exchanger section (2 pictured in figure 1 with a close up pictured in figure 2) in the casing, each HE section including a pair of spaced supports (5 on either side, see figure 2) each spaced support including: an upstream support (right side 5 in figure 2) and a downstream support (left side 5 in figure 2), wherein at least one of the upstream support and downstream support includes a tubular body; a first cross-support (top 4) coupled to and extending between respective upstream and downstream supports (see figure 2); at least one second cross-support (11) coupled to and extending between the respective upstream and downstream supports (see figure 2 where 11 is coupled to 5 and lies between the two 5’s on either side, the portion of 11 not between the 5’s is not being considered as part of the second cross-support), each second cross-support of the at least one second cross-support vertically distanced from an adjacent cross-support thereabove (see figure 2); and a plurality of tube positioners suspended from each of the cross-supports, each tube positioner positioning a plurality of heat exchange tubes (14) extending across at least a portion of a working fluid path through the casing (see figures 1 and 2).
	‘989 fails to disclose a coolant flowing through the upstream or downstream support and the first cross-support supporting tube positioners.
	Kerr teaches supporting heat exchanger tubes similar to ‘989 including a upstream tubular support (25) and downstream tubular support (24), with a coolant (water from the water drum 1) flowing through the supports, a first cross-support (36) with attached tubular positioners (31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘989 with the teachings of Kerr to include a coolant in order to protect the tube supports from overheating, and to have ever the first cross-support hold the tube positioners as this is a simple design choice to have the tube positioners be held in place by the sides or the top/bottom of ‘989, and would have minimal impact on the design.

Regarding claim 2:
	‘989 modified above teaches a pumping system (there must inherently be some pumping system to introduce water into the water tubes of the boiler which circulate throughout the boiler) configured to pass the coolant through each coolant carrying body, wherein the coolant cools the at least one of the upstream and downstream supports and at least part of at least one of the first and seconds cross-supports (since part of the first and second cross-supports are attached to 5 they will be cool by the water within 5).

Regarding claim 3:
	‘989 modified above teaches each first cross-support extends substantially horizontally between respective upstream and downstream supports at an uppermost end of the respective upstream and downstream supports (see figure 2).

Regarding claim 10:
	‘989 modified above teaches the coolant comprises water.

Regarding claim 11:
	‘989 modified above teaches the at least one HE section includes a plurality of laterally adjacent HE sections configured to span a substantial portion of the working fluid path (see figure 1).

Regarding claim 12:
	‘989 modified above teaches the heat exchanger is part of a once-through, duct-fired heat recovery steam generator of a combined cycle power plant (from figure 1 and the description of the invention from the machine translation it appears ‘989 teaches a heat exchanger similar to what would be found in a once through HRSG of a power plant, however to the extent applicant feels this is not so, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘989 to be used in a HRSG of a combined cycle power plant, as in Truong et al (US PG Pub. No. 2013/0180471) in order to support the tubes while being able to pull out tube package out and clean it or subject it to maintenance work considerably easier).

Regarding claim 13:
	‘989 modified above teaches each pair of spaced supports, the cross-supports, and the plurality of tube positioners are made of a material.
	‘989 fails to disclose the material is ferritic, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘989 to include using a ferritic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 14:
	‘989 modified above teaches each cross-support of the first cross-support an the at least one second cross-support is coupled to respective upstream and downstream supports at a location outside a periphery of the plurality of heat exchange tubes (see figure 2 where the upstream and downstream supports are outside of the heat exchange tubes and therefore so are the cross-supports connected to them).


Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Magee et al (US PG Pub. No. 2020/0284426) - similar heat exchanger with tube positioners.
Magee et al (US Patent No. 9,696,098) - similar heat exchanger with tube positioners.
Balcezax et al (US PG Pub. No. 2011/0048010) - tube supports.
Gayheart et al (US PG Pub. No. 2008/028/2997 - tube supports
Forbes et al (US Patent No. 4,733,722) - tube supports
Skinner et al (U Patent No. 4,262,705) - tube supports
Bongaards et al (US Patent No. 3,896,874) - tube supports
Dalin (US Patent No. 3,447,602) - tube supports
Jacobus et ak (US Patent No. 2,045,145) - first cross-supports (79) and tube positioners (80)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762